DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the amendment dated 27 July 2021, the following has occurred: Claims 2, 4, 5, 10, 11, and 14 have been canceled.
Claims 1, 3, 6-9, 12, and 13 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-9, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 and 3) and machine (claims 6-9 and 12-13) which recite steps of storing a healthcare record of or for an individual or a patient, providing information for facilitating a communication session, receiving information regarding the individual or the patient, receiving information during the communication session, storing a record of the communication session, generating a report regarding the communication session, and storing the report in the healthcare record.  

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 7-9, and 12-13, each recite additional particular aspects of how manage personal behavior or relationships or interactions between people).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of memory or database of a computer, link or hyperlink, presenting or displaying video, receiving information by a computer, storing information in memory or a database, generating a report by the computer, storing the report, and transmitting the report to another device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification (See at least pages 34, 64, 72, 74), see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving information by computer hardware amounts to mere data gathering, recitation of healthcare information, video conferencing data, amounts to selecting a particular data source or type of data to be manipulated, recitation 
generally link the abstract idea to a particular technological environment or field of use (such as use of video conferencing, patient and provider healthcare devices, field of use of remote healthcare visits, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 7-13, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3, 7-13, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 3, 7-13, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of distributed ledger and blockchain technology in storage of medical records, see Shah, Pub. No. 2017/0091397 at Abstract and Giordano, Pub. No. 2017/0300627 at [0039], [0071]; use of links to join video conferences, see Jordan, Pub. No. 2015/0077502 and Philips, Pub. No. 2014/0108055 at [0009], steps to receive and transmit information between devices, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); generating appointment reminders,  e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing information in a memory or a database, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing information in a memory, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); use of links to access content online, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 8, 9, use of links to join video conferences, see Jordan, Pub. No. 2015/0077502 and Philips, Pub. No. 2014/0108055 at [0009]; claims 3, 8, transmitting information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 12-13, recording a picture from a video conference, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v); claims 3, 8, 9, use of links to access content online, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (Pub. No. 2012/0029303) in view LaLonde (Pub. No. 2013/0218582) and in further view of Phillips (Pub. No. 2014/0108055).
Regarding claim 1
storing, in a memory or in a database of a computer, an electronic healthcare record of or for an individual or a patient (See [0029], patient records server, [0034]);
storing, in the electronic healthcare record of or for the individual or the patient, a comment, a note, or a message, in advance of a video call, a video chat session, or a videoconference, of a remote office visit with a healthcare provider, or a remote or distance examination by the healthcare provider See (See [0043], [0072], it is noted that recordings of prior communications is in advance of subsequent appointments), wherein the comment, the note, or the message, is stored in an audio form or in a video form (See [0043], [0072]);
storing, in the electronic healthcare record of or for the individual or the patient, information regarding an appointment for or regarding the video call, the video chat session, or the videoconference, of the remote office visit with the healthcare provider, or the remote or distance examination by the healthcare provider (See [0043], [0072]);
providing, with the computer or the apparatus, the video call, the video chat session, or the videoconference, of the remote or virtual office visit with the healthcare provider or the remote or distance examination by the healthcare provider (See [0035], virtual medical examination allows video conference calls, [0036], [0037]), wherein the video call, the video chat session, or the videoconference, takes place or occurs between a provider communication device of or associated with the healthcare provider and a user communication device of or associated with the individual, the patient, or a caregiver of or for the individual or the patient (See [0035], virtual medical examination allows video conference calls, [0036], [0037]); 
presenting or displaying video of the individual or the patient during the video call, the video chat session, or the videoconference, along with information contained in the electronic healthcare record of or for the individual or the patient (See [0049]);
receiving, with a receiver of the computer, information regarding the individual or the patient during the video call, the video chat session, or the videoconference (See [0042], [0043], [0072]);
receiving, with the receiver of the computer, information input into or entered into the provider communication device by the healthcare provider during or after the video call, the video chat session, or the videoconference (See [0043], [0060], [0065]), wherein the information input into or entered into the provider communication device is transmitted to the receiver, or receiving information input into or entered into the user communication device by the individual, the patient, or the caregiver of or for the individual or the patient, before, during, or after, the video call, the video chat session, or the video conference (See [0043], [0060], [0065]), wherein the information input into or entered into the user communication device is transmitted to the receiver (See [0043], [0060], [0065]);
storing, in the memory or in the database of the computer, a recording of the video call, the video chat session, or the videoconference (See [0043], [0072]);

generating, with the computer, a report containing information regarding the video call, the video chat session, or the videoconference, information obtained by the healthcare provider during the video call, the video chat session, or the videoconference, information regarding any notes, comments, observations, or examination findings, made by the healthcare provider, information regarding a diagnosis made by the healthcare provider, information regarding a treatment prescribed by the healthcare provider, information regarding a prescription issued by the healthcare provider, information regarding a referral issued by the healthcare provider, or information regarding a recommendation made by the healthcare provider (See [0025], [0043], [0044]); 
storing the report in the electronic healthcare record of or for the individual or the patient (See [0043], also see [0031], [0063], claim 2); and 
transmitting the report to the user communication device (See [0043], also see [0031], [0063], claim 2).
LaLonde teaches a telemedicine system which includes analyzing audio/video data and generating a report for a medical record with the motivation of monitoring a patient and reporting information to a physician (See LaLonde, [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and method for performing virtual medical examinations of Shaya so as to have included analyzing audio/video data and 
	Shaya discloses an approach to real-time virtual medical examinations using video conferencing, but does not expressly describe including a link or hyperlink for allowing a user to initial video conference.  However, Phillips teaches:
storing, in the electronic healthcare record of or for the individual or the patient, information regarding an appointment for or regarding the video call, the video chat session, or the videoconference, of the remote office visit with the healthcare provider, or the remote or distance examination by the healthcare provider, wherein the information regarding the appointment contains a link or a hyperlink for allowing the individual or the patient, a caregiver of or for the individual or the patient, or the healthcare provider, to initiate the video call, the video chat session, or the videoconference, of the remote office visit, or the remote or distance examination (See [0009], transmits audio-video link information on or before time of scheduled telemedicine session);
generating an appointment message or a reminder message containing information regarding the appointment and containing the link or the hyperlink for allowing the individual or the patient, a caregiver of or for the individual or the patient, or the healthcare provider, to initiate the video call, the video chat session, or the videoconference, of the remote office visit, or the remote or distance examination (See [0009]);
providing, with the computer or the apparatus, the video call, the video chat session, or the videoconference, of the remote or virtual office visit with the healthcare provider or the remote or distance examination by the healthcare provider, wherein the video call, the video chat session, or the videoconference, is initiated via the link of the hyperlink (See [0009]) and takes place or occurs between a provider communication device of or associated with the healthcare provider and a user communication device of or associated with the individual, the patient, or a caregiver of or for the individual or the patient; 
Phillips teaches a method and system for telemedicine which includes link information required to establish the audio and video information with the motivation of providing the audio-video link information on or before the time of the scheduled telemedicine session (See Phillips [0009]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Shaya/LaLonde so as to have included link information required to establish the audio and video information, in accordance with the teaching of Phillips, in order to provide the audio-video link information on or before the time of the scheduled telemedicine session (See Phillips [0009]).	
Regarding claim 3, Shaya in view LaLonde and Phillips teaches the limitations of claim 1. Shaya discloses an approach to real-time virtual medical examinations using video conferencing, but does not expressly describe including a link or hyperlink for allowing a user to initial video conference.  However, Phillips teaches:
transmitting an appointment message or a reminder message to the user communication device or to a second user communication device, and further wherein the video call, the video chat session, or the videoconference, is initiated via the link or the hyperlink contained in the appointment message or a reminder message (See [0009])
Phillips teaches a method and system for telemedicine which includes link information required to establish the audio and video information with the motivation of providing the audio-video link information on or before the time of the scheduled telemedicine session (See Phillips [0009]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Shaya/LaLonde so as to have included link information required to establish the audio and video information, in accordance with the teaching of Phillips, in order to provide the audio-video link information on or before the time of the scheduled telemedicine session (See Phillips [0009]).	
Regarding claim 6, Shaya in view of LaLonde and Phillips teaches the limitations of claim 1.  Claim 6 recites the same, or similar, limitations as claim 1.  The only difference is that claim 6 is directed to structural components performing the method of claim 1.  The citations above provide citations of the applied references of computer hardware performing the method of claim 1.  Given the broadest reasonable interpretation of the claim language, the structural components of claim 6 include interpretation of the elements as computer hardware.  Accordingly, claim 6 is rejected over Shaya in view of LaLonde and Phillips for the same reasons as claim 1. 
Regarding claim 7
wherein the video call, the video chat session, or the videoconference, takes place in communication with, in connection with, in conjunction with, or in association with, the electronic healthcare record of the individual or the patient or information contained in the electronic healthcare record of the individual or the patient (See [0049]);
Regarding claim 8, Shaya in view LaLonde and Phillips teaches the limitations of claim 6. Shaya discloses an approach to real-time virtual medical examinations using video conferencing, but does not expressly describe including a link or hyperlink for allowing a user to initial video conference.  However, Phillips teaches:
wherein the computer or the transmitter transmits an appointment message or a reminder message to the user communication device or to a second user communication device, and further wherein the video call, the video chat session, or the videoconference, is initiated via the link or the hyperlink contained in the appointment message or the reminder message (See [0009])
Phillips teaches a method and system for telemedicine which includes link information required to establish the audio and video information with the motivation of providing the audio-video link information on or before the time of the scheduled telemedicine session (See Phillips [0009]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Shaya/LaLonde so as to have included link information required to establish the audio and video information, in accordance with the teaching of Phillips, in order to provide the audio-video link information on or before the time of the scheduled telemedicine session (See Phillips [0009]).	
Regarding claim 9, Shaya in view LaLonde and Phillips teaches the limitations of claim 8. Shaya discloses an approach to real-time virtual medical examinations using video conferencing, but does not expressly describe including a link or hyperlink for allowing a user to initial video conference.  However, Phillips teaches:
wherein the video call, the video chat session, or the videoconference, is initiated via the link or the hyperlink contained in the appointment message or the reminder message (See [0009])
Phillips teaches a method and system for telemedicine which includes link information required to establish the audio and video information with the motivation of providing the audio-video link information on or before the time of the scheduled telemedicine session (See Phillips [0009]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Shaya/LaLonde so as to have included link information required to establish the audio and video information, in accordance with the teaching of Phillips, in order to provide the audio-video link information on or before the time of the scheduled telemedicine session (See Phillips [0009]).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (Pub. No. 2012/0029303) in view LaLonde (Pub. No. 2013/0218582) and in further view of Phillips (Pub. No. 2014/0108055) and Gazula (Pub. No 2012/0253848).
Regarding claim 12, Shaya in view LaLonde, and Phillips teaches the limitations of claim 6. Shaya and LaLonde describe recording video conferencing information and reports therefrom in electronic medical records, as cited above.  Shaya does not 
wherein the provider communication device records a picture or a photograph of the individual, the patient, or the caregiver of or for the individual or the patient, during the video call, the video chat session, or the video conference (See Fig 5, [0047]-[0049], [0055], [0062]).
Gazula teaches an approach to telemedicine which includes the ability to generate and include snapshots (i.e., screenshots, picture, or photograph) from during video consultations with the motivation of including powerful information in a medical record compared to simple text based clinical notes (See Gazula, [0062]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Shaya/LaLonde/Phillips so as to have included the ability to generate and include snapshots (i.e., screenshots, picture, or photograph) from during video consultations, in accordance with the teaching of Gazula, in order to include powerful information in a medical record compared to simple text based clinical notes (See Gazula, [0062]).	
Regarding claim 13
wherein the report contains the picture or the photograph of the individual, the patient, or the caregiver of or for the individual or the patient (See Fig 5, [0047]-[0049], [0055], [0062]).
Gazula teaches an approach to telemedicine which includes the ability to generate and include snapshots (i.e., screenshots, picture, or photograph) from during video consultations with the motivation of including powerful information in a medical record compared to simple text based clinical notes (See Gazula, [0062]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Shaya/LaLonde/Phillips so as to have included the ability to generate and include snapshots (i.e., screenshots, picture, or photograph) from during video consultations, in accordance with the teaching of Gazula, in order to include powerful information in a medical record compared to simple text based clinical notes (See Gazula, [0062]).

Response to Arguments
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive. 
Regarding 101, step 2A, regarding claim 1, applicant argues (pages 21- 27) that claim 1 is not directed to an abstract idea when properly interpreted in light of the specification.  Applicant specifically argues regarding the need for up-to-date information regarding an individual or patient in an interaction with a healthcare provider.  Examiner respectfully notes that this is not a problem specifically caused or arising in technological realms; examiner notes these problems are instead is an issue 
Regarding 101, step 2A prong 1, regarding the remaining pending claims
Regarding 101, step 2A prong 2, applicant argues (pages 51- 58) that the claims describe a technological improvement using a specialized system or apparatus.  Applicant points to various court cases, but no specific comparisons are presented.  The facts at issue in the cases are different and the conclusions reached are not understood to be applicable in the instant applicaton.  Examiner respectfully notes that the claimed steps of gathering information and generating a report for a remote health visit, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.   Specifically, the steps amount to steps of managing personal behavior or relationships or interactions between people.  Performance of the steps by computer hardware is not understood to require any particularly novel computer structure or novel computer implementation.  The involvement of computer implementation is understood to be properly considered as mere instructions to apply an exception using generic computer hardware.  Applicant’s specification is consistent with this conclusion (See at least pages 34, 64, 72, 74).
 	Regarding the argued aspect pertaining to the ordering of claim elements, examiner respectfully notes that vast majority of the claim elements do not require any specific order (See MPEP 2111.01(II)).  To the extent that a specific order is required, this does not change the analysis.  
Regarding 101, step 2A prong 2, applicant argues (pages 58-68) that the claims amount to improvements for the same reasons as argued with respect to step 2A, prong 1 and Step 2A, prong 2 discussed above.  As discussed above, the argued problems pertaining to providing and keeping medical records are not understood to be a problem specifically caused or arising in technological realms; examiner notes these 
 	Regarding the argued aspect pertaining to the ordering of claim elements, examiner respectfully notes that vast majority of the claim elements do not require any specific order (See MPEP 2111.01(II)).  To the extent that a specific order is required, this does not change the analysis.   	Applicant concludes this section in pages 67-68 by pointing to various court cases, but no specific comparisons are presented.  The facts at issue in the cases are different and the conclusions reached are not understood to be applicable in the instant applicaton.
Regarding 101, step 2A prong 2, regarding the remaining pending claims, applicant presents the same arguments on pages 69-80 as articulated with respect to 
Regarding 103, regarding claims 1 and 3, applicant argues (pages 80-87) that Shaya fails to teach the following claimed features:
storing, in the electronic healthcare record of or for the individual or the patient, a comment, a note, or a message, in advance of a video call, a video chat session, or a videoconference, of a remote office visit with a healthcare provider, or a remote or distance examination by the healthcare provider, wherein the comment, the note, or the message, is stored in an audio form or in a video form;

Applicant argues that Shaya does not teach the recited comment, the recite note, or the recited message of claim 1 because:
“the recited comment, the recited note, or the recited message, of independent Claim 1, as described in the present application, is typically provided by an individual, by a patient, or by a caregiver, in advance of a video call, a video chat session, or a videoconference, when the respective individual, patient, or caregiver, is not in communication with the healthcare provider. See, for example, the originally filed specification at page 11, line 9 to page 13, line 2, and page 85, line 13 to page 87, line 2.”  

Applicant elaborates that:
“the recited comment, the recited note, or the recited message, of independent Claim 1, is NOT the images of a patient's body, magnified images, digital microscope images, and the specific patient-physician video and voice communications from a video conference, as described in Shaya at paragraph [0043], and is NOT a video conference between one or more physicians and a patient (and any accessed diagnostic information) during a videoconferencing session, and is NOT a recording of such a video conference, as described in Shaya at paragraph [0072].”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular interpretation of what is “a comment, a note, or a message”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner respectfully notes that what the specification may describe as what is “typically provided” as the “recited comment, the recited note, or the recited message” is not a controlling definition.  The plain language of the claim language, copied above, does not require any particular description of what may constitute a comment, a note, or a message.  A copy of “the specific patient-physician video and voice communications from a video conference,” as specifically taught in Shaya at 43 and stored in advance of further video conferencing appointments is understood to include “a comment, a note, or a message” as required by the claim language.  Examiner respectfully notes that a record of communications between two individuals is understood to include any number of messages.   	Applicant elaborates with various statements which are not understood to be supported by the specification.  Applicant elaborates that,
To be clear, the recited comment, the recited note, or the recited message, of independent Claim 1, as described very clearly in the present application, is provided in advance of a video call, a video chat session, or a videoconference, of a remote office visit with a healthcare provider, or a remote or distance examination by the healthcare provider, provides a distinguishing feature of allowing an individual, a patient, or a caregiver, to communicate information to, or to provide information to, the healthcare provider in audio form or in video form, in advance of the video call, the video chat session, or the videoconference, and should not to be confused with information which is, or which can be, provided or conveyed during the video call, during the video chat session, or during the videoconference. Further, the recited comment, the recited note, or the recited message, is clearly described as being information which is not obtained with or by any kind of healthcare equipment.	


Any respective note, comment, or message can be in text form, audio form, or video form, and can contain information regarding a symptom, an illness, an experience, a treatment, a diagnosis, a treatment plan, an activity, a problem, a concern, a thought or an idea, a question, a question for a healthcare provider, or any other information which the individual or patient, or one caring for the individual or patient, may deem important to be recorded or noted in the respective electronic healthcare record(s), electronic medical record(s), electronic dental record(s), electronic pharmacy record(s), and/or electronic behavioral healthcare record(s), or which can be communicated to, or otherwise made available to, a provider or an insurer or payer.

Accordingly, Shaya’s recordings of prior video and voice communications which are stored in the patient’s medical records, “thereby providing an accurate history of patient-physician communications” (Shaya, [0043]) are understood to be information which falls well-within “regarding a symptom, an illness, an experience, a treatment, a diagnosis, a treatment plan, an activity, a problem, a concern, a thought or an idea, a question, a question for a healthcare provider, or any other information which the individual or patient, or one caring for the individual or patient, may deem important to be recorded or noted in the respective electronic healthcare record(s), electronic medical record(s),” (Applicant’s specification, page 11).   	Examiner respectfully disagrees with applicant regarding the comment that, “Further, the recited comment, the recited note, or the recited message, is clearly described as being information which is not obtained with or by any kind of healthcare equipment,” but this comment is not understood to be part of the presented argument.  
Regarding 103, regarding the remaining pending claims, applicant presents the same arguments on pages 87-93 as articulated with respect to claim 1.  These 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN DURANT/Primary Examiner, Art Unit 3626